Citation Nr: 1622065	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  13-18 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased disability rating in excess of 30 percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel

INTRODUCTION

The Veteran had active service from July 1988 to December 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In the August 2011 rating decision the RO denied the Veteran's claim for an increased disability rating in excess of 30 percent for bilateral pes planus.  In a November 2011, statement the Veteran requested that the RO reconsider that decision to deny his claim for an increase in rating.  Rating decisions dated in December 2011, and in March 2012 continued the RO's denial of the Veteran's claim.  Then, in a statement received in April 2012, within one year of the earliest rating decision in August 2011, the Veteran explicitly notified the RO of his disagreement with the RO's decision to deny the claim for a rating in excess of 30 percent for bilateral pes planus.  

On consideration of the procedural history, the Board determines that the November 2011 statement from the Veteran expressed intent to appeal from the August 2011 rating decision, and the Board therefore accepts that communication as a notice of disagreement with the August 2011 rating decision as to the rating claim.  Thus the claim arises from the August 2011 rating decision.  Notably, the Veteran's statement submitted in April 2012 clearly disagreeing with the RO's rating determination on this matter was submitted within one year of the August 2011 rating decision, making it timely as to an appeal regarding the August 2011 rating decision.  See 38 C.F.R. §§ 20.201, 20.302 (2015).

The Veteran testified before the undersigned Veterans Law Judge during a video-conference hearing in April 2016.  At the hearing, the Veteran submitted additional evidence and waived initial RO review of the evidence.  See 38 C.F.R. § 20.1304(c) (2015).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Board finds it necessary to remand the claim for additional development.

The Veteran was last examined by VA for compensation purposes regarding the evaluation of his service-connected bilateral pes planus in March 2012.  At that time the examiner recorded that there was a diagnosis of bilateral pes planus with calluses.  The Veteran reported that he had pain in both feet following prolonged walking.  He reported that he was being treated by a VA podiatrist and had been using shoe inserts and taking pain medication and used a cane while walking on a regular basis.  The Veteran reported that his pain on standing or walking was at a severity level of 8/10.

On examination the examiner recorded bilateral pes planus findings including the following.  The Veteran had bilateral foot pain that was accentuated on use, but there was no pain on manipulation of the feet.  There was no indication of swelling on use.  There were characteristic calluses.  The symptoms were relieved by arch supports (or built up shoes or orthotics).  The Veteran did not have extreme tenderness of the plantar surface of the feet.  The Veteran had decreased longitudinal arch height on weight bearing.  

Further, there was no objective evidence of marked deformity of the foot (pronation, abduction, etc.).  There was no marked pronation of the foot.  The Veteran did not have "inward" bowing of the Achilles tendon.  The Veteran did not have marked inward displacement or severe spasm of the Achilles tendon on manipulation.  The Veteran used a cane on a regular basis for normal locomotion.  The Veteran's flatfoot disability did not result in functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  There was no degenerative or traumatic arthritis documented.  The examiner found that the Veteran's flatfoot condition impacted the Veteran's ability to work in a physical type of employment due to his inability to walk more than one-quarter mile or to stand for more than 30 minutes.  The condition had no impact on sedentary employment.  The Veteran had no arch on sitting or weightbearing position.  The Veteran had several calluses of both feet, mostly tender to touch.  The Veteran had a limping gait.  He reported that he used a cane on a regular basis, but during the examination visit the Veteran was not using any cane while walking.

In an April 2012 statement, and in VA Forms 9 dated in June 2012 and July 2013, the Veteran stated each time that his bilateral pes planus had bilateral involvement, with pronounced symptoms; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement of his toes and severe cramps; and this was not improved by orthopedic shoes.  Essentially the Veteran reported that he has symptoms that meet criteria for a higher rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Veteran testified at a Board video-conference hearing in April 2016, when he indicated that the symptoms of his bilateral pes planus had worsened since the March 2012 VA examination.  He testified that he had painful feet with swelling, burning, and severe callouses on both feet all of the time, and which had worsened over the years.  He testified that his feet were tender and painful all of the time.  

He testified that he had tried to wear orthotics twice, and each time they made his feet too tight in his shoes and it made more pain than it helped.  The orthotics did not alleviate or help his feet at all.  He testified that walking was painful and he could not walk more than a half mile.  He testified that he had a tendency to roll inward, which was a deformity.  

A March 2016 VA progress note shows that the Veteran reported complaints of severe pain of the plantar aspect of the feet, a pes planus deformity, with calluses on the plantar aspect of both feet.  This caused severe pain and discomfort with ambulation.  On orthopedic examination there was severe pes planus deformity bilaterally, hammertoe deformities, and HAV (hallux abducto valgus) deformities.  On dermatological examination there were severe calluses on the plantar aspect of the left hallux, left forefoot, left heel, plantar aspect of the right forefoot, and right medial aspect of the right toe.  

The recent clinical evidence on file does not adequately address the presence or extent of severity, of any associated foot pronation or other deformity, tenderness of plantar surfaces, inward displacement, or spasm of the tendo Achillis on manipulation, or discuss whether orthopedic shoes or appliances improved the condition.

The foregoing including the Veteran's report of symptoms contained in the Veteran's submitted documents and transcript of the April 2016 hearing before the undersigned reflect a probable worsening of the Veteran's bilateral pes planus since the March 2012 VA examination conducted four years ago.  Given the foregoing, a new examination of the Veteran's bilateral pes planus should be scheduled to evaluate the current nature, extent and severity of the service-connected bilateral pes planus.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Any outstanding, pertinent VA or other medical records of treatment should be obtained prior to examination.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all medical providers who have treated or evaluated him for his bilateral pes planus, and approximate dates of treatment.  Then obtain any outstanding relevant VA or other treatment records indicated; and ensure that all existing VA treatment records are contained in the claims file.

2.  Thereafter, afford the Veteran VA examination by an appropriate specialist to determine the nature, extent and severity of the service-connected bilateral pes planus.  The examiner must review the claims file.

The examiner must examine the Veteran to determine the nature, extent and severity of the service-connected bilateral pes planus.

All indicated tests should be conducted and results reported in detail.  In offering opinions, the examiner should acknowledge and discuss the Veteran's report of associated symptoms. 

The examination should include a report of all pertinent findings to include a description of all symptomatology associated with the service-connected bilateral pes planus.  The bilateral pes planus examination must include any indicated diagnostic imaging or other examination. 

With respect to each foot, the examiner is requested to describe the symptomatology of the pes planus; and to specifically note findings as to whether there is objective evidence of the following: marked deformity (pronation, abduction, etc.), pain accentuated on manipulation or use, indication of swelling on use, characteristic callosities, marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement or severe spasm of the tendo Achillis on manipulation, and disability not improved by orthopedic shoes or appliances.  For each foot, the examiner is requested to provide an opinion as to whether the pes planus is productive of severe or pronounced impairment.

The examiner must state the overall extent of the Veteran's functional impairment due to his bilateral pes planus.

A complete rationale for any opinions expressed, as well as a discussion of the medical principles involved, must be provided. 
 
3.  Finally, readjudicate the claim.  If a benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

